DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
	The examiner’s requirement for restriction filed 12 October 2021 is no longer valid due to mistakenly requiring a restriction following a preliminary amendment. Claims 1-20 are pending in the application and Claims 21-42 are canceled.

Information Disclosure Statement
	Citations of the applications 62/366,200, 62/597,071, 15/708,214, 15/837392, 15/597,073, and 15/415,351 have been noted in the disclosure but are not on the Information Disclosure Statement (IDS). For clarity of the prosecution, these references have been recognized and included as part of the search.

Specification
The use of the terms “IBM” and “Intel”, as in [0057], which are trade names or marks used in commerce, have been noted in this application. The terms should be accompanied by the generic terminology; furthermore the terms should be capitalized wherever they appear or, where appropriate, include proper symbols indicating use in commerce such as ™, SM , or ® following the terms.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature 

Claim Objections
Claims 2, 3, and 15 are objected to because of the following informalities: the claims use the term “and/or.” The term “and/or” is not within the preferred verbiage of claim limitations and therefore should not be used when establishing claim limitations. A suggested correction for Claim 3 would be to have the limitation read “[…] for filtering at least one of the measured acoustic signals from the target BBB region and its surround its regions” to communicate the same scope. For purposes of applying prior art, it is interpreted that all actions requires at least one of the target BBB region and its surrounding regions (Claims 2, 3, and 15) and requires at least one of the acoustic response level, the acoustic response dose, or the tissue response dose (Claim 2). Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-11, 18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Silberg et al. (WO 2015187968).
Regarding Claim 1, Silberg teaches a system for temporarily disrupting a patient’s blood-brain barrier (BBB), [0005] (“a system for delivering a therapeutic agent to a target tissue in a subject”) and [0045] (“the target tissue may comprise brain tissue or cancerous brain tissue”), the system comprising:

b) a controller,[0010] (“A controller”), configured to:
i) store at least one of threshold values of an acoustic response level, a cumulative acoustic response dose, and a tissue response dose associated with at least one target BBB region and its surrounding regions, [0011] (“The controller may identify the end point for the ultrasound delivery when the monitored acoustic response of the target tissue returns to within a predetermined threshold of the measured baseline acoustic response of the target tissue.”);
ii) cause the transducer to transmit at least one ultrasound pulse, [0010] (“The controller may be further configured to adjust the ultrasound delivery depending on the monitored acoustic response of the target tissue.”);
iii) acquire at least one of the acoustic response level, the acoustic response dose, or the tissue response dose associated with at least one of the target BBB region or its surrounding regions, [0011] (“The controller may be configured to identify an end point for the ultrasound delivery by comparing the monitored acoustic response of the target tissue to the measured baseline acoustic response of the target tissue.”);
iv) compare the measurement with a corresponding stored threshold value, [0010] (“The controller may be configured to monitor the dispersal of the injected solution with the therapeutic agent dissolved therein based on the acoustic response of the target tissue monitored by the sensor.”), [0011] (“The controller may be configured to identify an end point for the ultrasound delivery by comparing the monitored acoustic response of the target tissue to the measured baseline acoustic response of the target tissue.”), and [0016] (“the monitored acoustic response of the target tissue may be compared to the measured baseline acoustic response of the target tissue by determining when the 
v) operate the transducer based at least in part of the comparison, [0010] (“The controller may be further configured to adjust the ultrasound delivery depending on the monitored acoustic response of the target tissue.”).
	Regarding Claim 2, Silberg teaches wherein the controller is further configured to:
	a) cause at least one of a detection device or the transducer to measure acoustic signals from the target BBB region and/or its surrounding regions, [0010] (“A sensor may be configured to monitor an acoustic response of the target tissue generated in response to ultrasound delivered by the ultrasound transducer.”); and
	b) determine the acoustic response level, the acoustic response dose, and/or the tissue response dose based at least in part on the measured acoustic signals, [0010] (“The controller may be configured to monitor the dispersal of the injected solution with the therapeutic agent dissolved therein based on the acoustic response of the target tissue monitored by the sensor.”).
	Regarding Claim 3, Silberg teaches further comprising a filter for filtering the measured acoustic signals from the target BBB region and/or its surrounding regions, [0012] (“The controller may be configured to apply a Fast Fourier Transform to the monitored acoustic response of the target tissue to the applied ultrasound.”).
	Regarding Claim 4, Silberg teaches wherein the filter is configured to select at least one of a harmonic or a sub-harmonic response to the transmitted ultrasound pulse, [0012] (“The sensor may be configured to monitor a harmonic, subharmonic […] response of the target tissue generated in response to the applied ultrasound. […] The controller may be configured to apply a Fast Fourier Transform to the monitored acoustic response of the target tissue to the applied ultrasound.”), where because the sensor 
	Regarding Claim 5, Silberg teaches wherein the filter is configured to select at least one of a broadband response to the transmitted ultrasound pulse, [0012] (“The sensor may be configured to monitor a […] broad band response of the target tissue generated in response to the applied ultrasound. […] The controller may be configured to apply a Fast Fourier Transform to the monitored acoustic response of the target tissue to the applied ultrasound.”), where because the sensor monitor a broadband response, the controller is able to select a specific response with the filter.
	Regarding Claim 6, Silberg teaches wherein the controller is further configured to compute the acoustic response dose by integrating the acoustic response level over a predetermined time period, [0112] (“therapeutic agent is administered for a specified period of time at the desired level of cavitation so as to achieve a desired concentration of therapeutic agent in the target tissue.”) and [0010] (“The controller may be configured to monitor the dispersal of the injected solution with the therapeutic agent dissolved therein based on the acoustic response of the target tissue monitored by the sensor.”).
	Regarding Claim 7, Silberg teaches wherein the controller is further configured to cause generation of microbubbles in the at least one of the target BBB region or its surrounding regions using the transducer, [0028] (“The system can be configured to regulate an amount of cavitation and/or microstreaming induced in the fluid”), where cavitation is interpreted as the generation of microbubbles and the fluid is administered to the target tissue, as in [0028].
	Regarding Claim 8, Silberg teaches further comprising an administration device for introducing microbubbles into the at least one of the target BBB region or its surrounding regions, [0028] (“cavitation and/or microstreaming is induced in a fluid in the subject.”) and [0029] (“The system 100 can further comprise a gas partial pressure controller for controlling a partial pressure of solubilized gas in the fluid. The gas partial pressure controller can comprise one or both of a vacuum 110 and inert gas 
	Regarding Claim 9, Silberg teaches further comprising an administration device for introducing a seed microbubble into the at least one of the target BBB region or its surrounding regions, [0028] (“cavitation and/or microstreaming is induced in a fluid in the subject.”) and [0029] (“The system 100 can further comprise a gas partial pressure controller for controlling a partial pressure of solubilized gas in the fluid. The gas partial pressure controller can comprise one or both of a vacuum 110 and inert gas source 115 in gas communication with solution in the container 105. The system 100 can further comprise a pump 120 in fluid communication with the container 105, and a tissue interface 130 in fluid communication with the pump 120, so that the pump 120 can direct solution from the container 105 to the tissue interface 130 for optional delivery to a subject.”), where the pump is interpreted as an administration device and the initial introduction of the gas into the fluid is interpreted as introducing a seed microbubble into the at least one of the target BBB region or its surrounding regions, wherein the controller is further configured to cause generation of additional microbubbles using the seed microbubble and the transducer, [0012] (“The controller may be further configured to adjust the ultrasound delivery by automatically ceasing delivery of the ultrasound by the ultrasound transducer when the controller identifies an end point for the ultrasound delivery.”), where it would be understood by one of ordinary skill in the art that the application of ultrasonic energy increases the production of microbubbles, as taught by Sajjadi et al. in the Abstract (“The results showed that ultrasound power significantly affected the conditions of hotspots and bubbles oscillation velocity. From the CFD results, it 
	Regarding Claim 10, Silberg teaches wherein the controller is further configured to determine the threshold values of the acoustic response level, the cumulative acoustic response dose and the tissue response dose associated with the at least one target BBB region and its surrounding regions, [0011] (“The controller may identify the end point for the ultrasound delivery when the monitored acoustic response of the target tissue returns to within a predetermined threshold of the measured baseline acoustic response of the target tissue.”), based at least in part on anatomical characteristics thereof, [0010] (“The controller may be configured to monitor the dispersal of the injected solution with the therapeutic agent dissolved therein based on the acoustic response of the target tissue monitored by the sensor.”) and [0026] (“the system and/or methods can deliver substantially higher concentrations of therapeutic agent at or near the target tissue than could be delivered through other routes, such as intravenous, oral, and the like.”).
	Regarding Claim 11, Silberg teaches wherein the controller is further configured to determine and store the threshold values of the acoustic response level, the cumulative acoustic response dose and the tissue response dose associated with the at least one target BBB region and its surrounding regions, (“The controller may identify the end point for the ultrasound delivery when the monitored acoustic response of the target tissue returns to within a predetermined threshold of the measured baseline acoustic response of the target tissue.”), where it is understood by one of ordinary skill in the art that if the controller of Silberg has a predetermined threshold, the threshold values are determined and stored, as the controller needs to recognize the threshold values when they are maintained, exceeded, or failed.
	Regarding Claim 18, Silberg teaches wherein the controller is further configured to: 

	b) if so, suspend ultrasound sonication, and if not, cause the transducer to transmit a second ultrasound pulse, [0012] (“The controller may be further configured to adjust the ultrasound delivery by automatically ceasing delivery of the ultrasound by the ultrasound transducer when the controller identifies an end point for the ultrasound delivery.”).
	Regarding Claim 20, Silberg teaches wherein the controller is further configured to operate the transducer by adjusting at least one of a transmitting power or sonication pattern associated with the transducer, [0007] (“he method can comprise automatically adjusting at least one of (a) a frequency of the ultrasound energy; (b) a power of the ultrasound energy; or (c) a rate of administration of the solution comprising the therapeutic agent in response to acoustic feedback from application of the ultrasound energy.”) and [0028] (“the system is configured to adjust ultrasound parameters and/or administration of solution comprising therapeutic agent in response to acoustic feedback from the subject.”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Silberg et al. (WO 2015187968), in view of Freundlich et al. (WO 2006136912).
Regarding Claim 12, Silberg teaches all limitations of Claim 10, as discussed above. However, Silberg does not explicitly teach wherein the at least one of threshold values of the acoustic response level, the cumulative acoustic response dose and the tissue response dose associated with the at least one target BBB region are different from the threshold values of the acoustic response level, the cumulative acoustic response dose and the tissue response dose associated with the surrounding regions.
In an analogous ultrasonic treatment field of endeavor, Freundlich teaches a system for temporarily disrupting a patient’s blood-brain barrier (BBB), Page 2 Lines 5-8 (“a system for treating tissue within a body includes means for delivering a first level of ultrasound energy to a target tissue region for a first duration resulting in the generation of micro-bubbles in the target tissue region”), wherein the at least one of threshold values of the acoustic response level, the cumulative acoustic response dose and the tissue response dose associated with the at least one target BBB region are different from the threshold values of the acoustic response level, the cumulative acoustic response dose and the tissue response dose associated with the surrounding regions, Page 7 Lines 3-13 (“Particularly, the controller 18 is configured to control an amplitude, a phase, a frequency, or a combination thereof, of respective transducer elements 14, such that an energy intensity at the target tissue 42 is above a prescribed threshold (treatment threshold) level sufficient to treat the target tissue 42, while an energy intensity at tissue (sensitive tissue) desired to be protected is below a prescribed threshold (safety threshold) level for protection of the sensitive tissue. For examples, the controller 18 can generate a drive signal to reduce an energy delivered to the sensitive tissue by one of the transducer 
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to combine the teachings of Silberg and Freundlich because the different thresholds ensure that the surrounding regions, or the region that is not intended for targeted therapy, is not damaged by the high energy application that may be required by the target region for treatment. This creates a more efficient and productive treatment procedure, allowing the treatment to be specifically focused on one region and eliminating the risk of application to surrounding tissues, which is beneficial to the patient.
Regarding Claim 13, Silberg teaches all limitations of Claim 10, as discussed above. However, Silberg does not explicitly teach wherein the surrounding regions comprise tissue having different types at different locations, and the controller is further configured to determine the threshold values of the acoustic response level, the cumulative acoustic response dose and the tissue response dose associated with each type of the tissue at each location of the surrounding regions.
In an analogous ultrasonic treatment field of endeavor, Freundlich teaches a system for temporarily disrupting a patient’s blood-brain barrier (BBB), Page 2 Lines 5-8 (“a system for treating tissue within a body includes means for delivering a first level of ultrasound energy to a target tissue region for a first duration resulting in the generation of micro-bubbles in the target tissue region”), wherein the surrounding regions comprise tissue having different types at different locations, and the controller is further configured to determine the threshold values of the acoustic response level, the cumulative acoustic response dose and the tissue response dose associated with each type of the tissue at each location of the surrounding regions, Page 7 Lines 3-13 (“Particularly, the controller 18 is configured to control an amplitude, a phase, a frequency, or a combination thereof, of respective transducer elements 14, such that an energy intensity at the target tissue 42 is above a prescribed threshold (treatment threshold) level sufficient to treat the target tissue 42, while an energy intensity at 
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to combine the teachings of Silberg and Freundlich because recognizing the different tissue types at different locations is important in not unintentionally treating tissue with the ultrasonic energy that does not require treatment, which can damage healthy tissue. Healthy tissue will have a different threshold than that of tissue that requires treatment, which the controller must recognize in order for the procedure to occur efficiently. 
Regarding Claim 14, Silberg teaches all limitations of Claim 10, as discussed above. However, Silberg does not explicitly teach further comprising an imaging device for acquiring the anatomical characteristics of the target BBB region and its surrounding regions.
In an analogous ultrasonic treatment field of endeavor, Freundlich teaches a system for temporarily disrupting a patient’s blood-brain barrier (BBB), Page 2 Lines 5-8 (“a system for treating tissue within a body includes means for delivering a first level of ultrasound energy to a target tissue region for a first duration resulting in the generation of micro-bubbles in the target tissue region”),   teaches further comprising an imaging device for acquiring the anatomical characteristics of the target BBB region and its surrounding regions, Page 7 Lines 21-24 (“the imaging device 20 can be another type of device capable of performing an imaging of tissue, such as, a x-ray device, a fluoroscope, an ultrasound imaging device, or a computed tomography machine.”) and Page 10 Lines 14-16 (“the imager 20 supplies image data of the target mass 42 that can be used to determine volume, position, and distance from a skin surface 25”).

Regarding Claim 15, the modified device of Silberg teaches all limitations of Claim 14, as discussed above. Furthermore, Freundlich teaches wherein the image device further acquires images of the target BBB region and/or its surrounding regions and the controller is further configured to determine the tissue response dose based at least in part on the acquired images, Page 11 Lines 23-25 and Page 12 Lines 1-14 (“Constructing the three-dimensional treatment plan begins in step 102 with obtaining diagnostic quality images of the target mass 42. For example, the diagnostic quality images may be the preliminary images supplied by an imager such as the imager 20. In step 104, the processor 22 uses the diagnostic images to define the treatment region, or the user may define it through the user interface 23. Then, in step 106, a line y=[ynear :yfar ] is defined such that (y) cuts through target zone perpendicular to the transducer 14 along the transducer axis from the nearest point within the target mass 42 (ynear) to the furthest point (yfar). Line (y) will be the axis along which the treatment layers will be defined. Once (y) is defined, the processor 22 will perform a dose prediction in step 108 using the maximal power required for small and large spot sizes at (yfar). […] It should be noted that properties such as the maximal power and the maximal temperature limit may be supplied as default thermal dose prediction properties or may be supplied as user supplied thermal dose prediction properties.”).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to combine the teachings of Silberg and Freundlich because determining the tissue response dose based at least in part on the acquired images provides a baseline or guidance for an operator prior to the 
Regarding Claim 16, Silberg teaches all limitations of Claim 1, as discussed above. However, Silberg does not explicitly teach wherein the tissue response does comprises a temperature associated with the at least one of the target BBB region and its surrounding regions.
In an analogous ultrasonic treatment field of endeavor, Freundlich teaches a system for temporarily disrupting a patient’s blood-brain barrier (BBB), Page 2 Lines 5-8 (“a system for treating tissue within a body includes means for delivering a first level of ultrasound energy to a target tissue region for a first duration resulting in the generation of micro-bubbles in the target tissue region”),   wherein the tissue response does comprises a temperature associated with the at least one of the target BBB region and its surrounding regions, Page 11 Lines 6-8 (“an algorithm is included in the processor 22 that limits the peak temperature of the focal zone 38. The algorithm is referred to as the dose predictor.”).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to combine the teachings of Silberg and Freundlich because raising the temperature of the target tissue while also taking into account the temperature of the surrounding healthy tissue ensures that treatment, such as coagulating or necrosing, is completed sufficiently, as taught by Freundlich on Page 14 Lines 18-21.

Claims 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Silberg et al. (WO 2015187968), in view of Tillander (WO 2016156036), with citations from the paragraph numbers of the US PG Publication, US 20180085023.
Regarding Claim 17, Silberg teaches all limitations of Claim 1, as discussed above. However, Silberg does not explicitly teach wherein the tissue response dose is acquired by measuring an MRI T2 relaxation time associated with the at least one of the target BBB region or its surrounding regions.
In an analogous sonication field of endeavor, Roberts teaches a system for temporarily disrupting a patient’s blood-brain barrier (BBB), Abstract (“The invention provides for a medical instrument (100) comprising: a high intensity focused ultrasound system (104) a magnetic resonance imaging system (102). Machine executable instructions (180, 182, 184, 186) cause a processor (144) controlling the medical instrument to: receive (300) sonication commands (160), wherein the sonication commands specify a set of multiple target volumes (202) within the target zone; and receive (302) a selection of a current target volume (200) selected from the set of multiple target volumes.”), wherein the tissue response dose is acquired by measuring an MRI T2 relaxation time associated with the at least one of the target BBB region or its surrounding regions, [0022] (“Examples of parameters that may be measured during magnetic resonance thermometry are: the proton resonance frequency shift, the diffusion coefficient, or changes in the T1 and/or T2 relaxation time may be used to measure the temperature using magnetic resonance.”), where the target volume is interpreted as the target BBB region.
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to combine the teachings of Silberg and Tillander because by measuring the MRI T2 relaxation time, a user or device can quantify the rate of decay of the magnetization within the x-y plane. This is beneficial in imaging as this affects the image brightness and will influence the image analysis. With a shorter T2, the image becomes darker much more quickly than with a longer T2, where the image will stay brighter for longer.
Regarding Claim 19, Silberg teaches all limitations of Claim 1, as discussed above. However, Silberg does not explicitly teach wherein the tissue response dose comprises information derived from 2* imaging or MRI T2* weighted imaging associated with the at least one of the target BBB region or its surrounding regions.
In an analogous sonication field of endeavor, Roberts teaches a system for temporarily disrupting a patient’s blood-brain barrier (BBB), Abstract (“The invention provides for a medical instrument (100) comprising: a high intensity focused ultrasound system (104) a magnetic resonance imaging system (102). Machine executable instructions (180, 182, 184, 186) cause a processor (144) controlling the medical instrument to: receive (300) sonication commands (160), wherein the sonication commands specify a set of multiple target volumes (202) within the target zone; and receive (302) a selection of a current target volume (200) selected from the set of multiple target volumes.”), wherein the tissue response dose, [0022] (“the T1 and/or T2 relaxation time may be used to measure the temperature using magnetic resonance. The proton resonance frequency shift is temperature dependent, because the magnetic field that individual protons, hydrogen atoms, experience depends upon the surrounding molecular structure. An increase in temperature decreases molecular screening due to the temperature affecting the hydrogen bonds. This leads to a temperature dependence of the proton resonance frequency.”), comprises information derived from at least one of MRI T2* imaging or MRI T2* weighted imaging associated with the at least one of the target BBB region or its surrounding regions, [0024] (“The reconstruction of […] T2-star weighted images can therefore be used to construct thermal or temperature maps.”) and [0033] (“the thermal dose may be the important parameter. In this case for example as the temperature map is repeatedly calculated a thermal dose could be calculated for each of the multiple target volumes.”)
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to combine the teachings of Silberg and Tillander because the MRI T2* weighted imaging assists a user in ensuring the treatment of the tissue is efficient and/or complete. Furthermore, this also ensures the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA CHRISTINA TALTY whose telephone number is (571)272-8022. The examiner can normally be reached M-Th 7:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MARIA CHRISTINA TALTY/Examiner, Art Unit 3793                                                                                                                                                                                                        /Ashley K Buran/Supervisory Patent Examiner, Art Unit 3793